STONE, J. —
The several acts of congress, known as the “conscript laws,” are constitutional. — See Ex parte Hill, in re Willis et al., at the present term. Those acts authorize the enrollment and conscription of citizens *458within the conscript age; and this, without invocation of State authority. The power of the Confederate government to conscribe the citizen, is derived from the Confederate constitution, and is not at all dependent on the constitution of the State of Alabama. The petitioner does not show a case which entitles him to exemption from military service under the acts of congress. Conscientious scruples against bearing arms, unless the party entertaining them belong to one of the religious sects mentioned in the statute, presents to the courts of the country no legal ground for declaring the petitioner exempt from military duty.
As the opinion, of the entire court is not yet announced, nor indeed formed, on the broad question of jurisdiction of State courts in cases like the present; and as we feel no hesitation in refusing the present application on the merits, we place our refusal on the ground stated above.
The prayer of the petitioner is denied.
R. W. Walker, J., not sitting.